The Attorney General of Texas
                                                 Pelmary    21. 1986
JIM MATTOX
Attorney General



Supreme Court Building         Me. Candy Moore                           Opiuim    No. m-437
P. 0. Box 12548                Executive Officer
Aus,,“. TX. 78711.2549         Texas Polygraph &miners       Board       Re:   Whether a polygraph examiner
51214752501                    P. 0. Box 4087                            is required to display his license
Telex Q10187C1357
Telecopier 5121475-0266
                               Austin, Texas     78'173                  at each location vhere he perform
                                                                         his services

714 Jackson, Suite 700         Dear Ms. Moore:
Da,Ias. TX. 752024508
21u742.8944
                                      Polygraph    exminers     are regulated    and licensed   pursuant        to
                               article    4413(29cc).  V.T.C.S.,   the Polygraph Examiners Act.   Section       15
4924 Alberta Ave.. Suite 180   of the act sets foc,th the following      in pertinent part:
El Paso. TX. 79905.2793
91515334464                               A license    or duplicate license must be prominently
                                          displayed    at the place of business   of the polyi
1001 Texas. Suite 700                     graph emminer
                                                    --        or at the place of internship.
HOUS~QII,TX. 77002-3111                   (Emphasis added).
7131223~5886
                               You inform       us c:bat a polygraph            examiner frequently     takes   his
                               instrument     to the location        of an employing company and performs
 606 Broadway. Suite 312
 Lubbock, TX. 79401.3479
                               testing at that lwatlon        rather     than at his normal place of business.
 0061747.5238                  You ask whether the examiner is required               to display his license     et
                               this location.      You further inform us that the board issues s pocket
                               identificatim      car,d. each year vhan the examiner renews his llcense.
 4309 N. Tenth. Suite B
                               If we answer your first         question      in the affirmative,    you also ask
 McAllen, TX. 78501.1685
 512lSB2.4547                  whether display      8.t the location        of the employing company of this
                               identification     cax,d is sufficient      to comport with the requirements of,
                               the act or whether the actual          license must be displayed.       We conclude
 200 Main Plaza. Suite 400     that a polygraph c!xamlner is not required to display his license when
 San Antonio, TX. 782052797
                               he performs testlug: at a locatiou           different   from that of his regular
 51212254191
                               place of business;.        Because we auswer your first           question   in the
                               negative, we aced not answer your second question.
 An Equal OppOrtUnitYI
 Affirmstivs Action Employer          The Polygraph Examiners Act itself          does not define the phrase
                               "place    of businem     of the polygraph      examiner."       Nor has any Texas
                               court construed this phrase in the act.           Courts in Texas and la other
                               jurisdictions    have: variously   construed the phrase "place of business";
                               however, those comtructions        turn upon the context in which the phrase
                               is used and the ,arident intent of the drafters               of the leeislation.
                               See. e.g.,    Bullocl~v.   Dunigan Tool & Supply Co., Inc., 588 S.W.2d 633
                               (Tax. Civ. App. - Beaumont 1979, vrit              ref'd     n.r.e.);   Mobil-Teria
                               Catering Company. Inc. v. Spradling,         576 S.W.Zd 282 (MO. 1978) (courts
                               construed     local    tax   statutes     to   reach     location     vhere   actual


                                                             p. 1999
Ms.   Candy Moore   - Page 2   (JMI-437)




transaction    occurred    rather   than to limit    reach of statutes        to
business’    normal or official      place of business);     see also    contra
Luckett v. Coca-Cola Bottling        Company of Louisville.    310 S.W.2d 795
(KY.   1958) ;  Northwest    Tocz  &  Supply,  Inc. v.    Employment   Security
Department, 547 P.2d 908 -(Wash. Ct. App. 1976) (courts              construed
certain tax statutes      to rc:nch actions occurring    only at location     of
norms1 office    rather than z.t location at which transaction     occurred).

       After an examination Iof the entire         set. ve conclude that            the
legislature     intended an ex.uniner to display his license         at his normal
or fixed place of business or office , rather than at every location                 at
which he conducts an examination.            The factual     situation    which you
have described      is analogous to that set forth in _Business Management
Corporation v. Department of Industrial          Relations,     Division    of Labor
Statistics     and Law EnforcgE,          123 P.2d 142 (Cal. Dist.          Ct. App.
1942).      That case involved        the determination     for purposes        of an
employment agency llcensi:lg         statute  of the place of business            of a
motion picture employment agency which maintained a permanent or fixed
office    in Beverly Bills     l)lIt whose employees frequently         visited     Los
Angeles, Culver City, and surrounding cities             on behalf      of clients.
The court concluded that place of business referred to

             a place      or    pl,aces   actually   occupied    either
             continually     or ai: regular periods by a person or
             corporation     or 11f,sor its clerks for the purpose
             of    conducting       a business.     If   business     is
             transacted    at it place occasionally        but not at
             stated periods,      it  Is not properly termed a place
             of business.
123 P.2d at 143.   See al+ R.V. Smith Supply Co. v. Black, 88 P.2d 269
 (N.&l. 1939).  There is no indication  in the act that the legislature
 intended that the examiner display his license     at a location   other
 than at the axeminer’s fixed place of business or office.   Accordingly
 we conclude that a polygl,a.ph examiner 1s not necessarily  required to
 display his license at each location where he performs his services.

                                    SUMMARY

                A polygraph     examiner    is        not  necessarily
             required to diriplay his license         at each location
             where he perforns his services.




                                                 JIM     NATTOX
                                                 Attorney General of Texas




                                           p. 2000
Us. Candy Moore - Page 3         (JM-437)




JACK RIGE!TOWER
First Assistant Attorney     General

MARTKELLER
Executive Assistant     Attorney    C,eneral

ROBERTGRAY
Special Assistant     Attorney     Gtmeral

RICK GILPIE!
Chairman, Opinion     Committee

Prepared by Jim Moellinger
Assistant Attorney General




                                             p. 2001